DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed September 13, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.


Response to Arguments
Applicant's arguments filed September 13, 2021 regarding the rejection of claims 1-20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-20 are pending, of which claims 1, 7, and 13 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103(a).

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “reach” which appears to be a misspelling of “each” on line 22.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al. (US 2018/0129579) (hereinafter Debnath) in view of Potts et al. (US 2019/0179691) (hereinafter Potts).
Regarding claim 1, Debnath teaches a method for generating a graphical view of automata execution by an automatonic information technology (IT) management tool configured to monitor an IT infrastructure, the tool including a configuration items (CI) database containing configuration items that represent elements of the IT infrastructure, the tool including an execution log database configured to store automata execution status resulting from automatonic monitoring of the configuration items by the tool, the method comprising: collecting CI information values from the CI database (see para [0007], para [0019], discloses LogLens collecting streaming log analytics (CI information values) from continuous logs from multiple sources); projecting the collected CI values into a template of a graphical view of each of the configuration items of the IT infrastructure generated by the tool (see Fig. 2, para [0020], para [0026-0028], discloses log-pattern extraction, generating models (template) and updating models during real-time processing of data in instant streaming analytics); collecting state information values of the automata execution status from the execution log database (see Fig. 9,  para [0093-0095], discloses  collecting state information values in identified open state transactions in event log sequence of anomalies stored in anomaly database); 
Debnath does not explicitly teach converting the state information values of the automata execution status into graphic rendering information, the graphic rendering information including paths connecting each of the configuration items of the IT 
Potts teaches converting the state information values of the automata execution status into graphic rendering information, the graphic rendering information including paths connecting each of the configuration items of the IT infrastructure (see Figs. 1A-B, col. 7 ln 60-66, col. 13 ln 52-59, discloses converting KPI-based metrics into a directed graph in which finite state automata states are nodes and graph nodes define aspects of respective node performance metrics including monitoring and implementing state transitions ); and graphically rendering the graphic information of the automata execution status on the graphical view of the IT infrastructure, the graphic rendering including graphically indicating automata execution status of the paths for each of the configuration items of the IT infrastructure (see Figs. 1A-B, Fig. 3, Table 1, col. 13 ln 52-59, col. 15 ln 43-56, discloses KPI-based directed graph Workflow including, transitions states of configured nodes and measurements of node instance performance of the distributed finite state automata).
Debnath/Potts are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Debnath to include paths connecting configuration items from disclosure of Potts. The motivation to combine these arts is disclosed by Potts as “this improvement is accomplished by converting and combining the functions of the disparate systems as finite state automata and recharacterizing their control and management operations as states and state 

Regarding claim 7, Debnath teaches a computer system for generating a graphical view of automata execution by an automatonic information technology (IT) management tool configured to monitor an IT infrastructure, the tool including a configuration items (CI) database containing configuration items that represent elements of the IT infrastructure, the tool including an execution log database configured to store automata execution status resulting from automatonic monitoring of the configuration items by the tool, the computer system comprising: one or more computer processors; one or more non-transitory computer-readable storage media (see para [0123], discloses a computer and medium); program instructions, stored on the one or more non-transitory computer-readable storage media, which when implemented by the one or more processors, cause the computer system to perform the steps of: collecting CI information values from the CI database (see para [0007], para [0019], discloses LogLens collecting streaming log analytics (CI information values) from continuous logs from multiple sources); projecting the collected CI values into a template of a graphical view of each of the configuration items of the IT infrastructure generated by the tool (see Fig. 2, para [0020], para [0026-0028], discloses log-pattern extraction, generating models (template) and updating models during real-time processing of data in instant streaming analytics); collecting state information values of the automata execution status from the execution log database (see Fig. 9,  para [0093-0095], discloses  collecting state information values in identified open state transactions in event log sequence of anomalies stored in anomaly database).
Debnath does not explicitly teach converting the state information values of the automata execution status into graphic rendering information, the graphic rendering information including paths connecting each of the configuration items of the IT infrastructure; and graphically rendering the graphic information of the automata execution status on the graphical view of the IT infrastructure, the graphic rendering including graphically indicating automata execution status of the paths for each of the configuration items of the IT infrastructure.
Potts teaches converting the state information values of the automata execution status into graphic rendering information, the graphic rendering information including paths connecting each of the configuration items of the IT infrastructure (see Figs. 1A-B, col. 7 ln 60-66, col. 13 ln 52-59, discloses converting KPI-based metrics into a directed graph in which finite state automata states are nodes and graph nodes define aspects of respective node performance metrics including monitoring and implementing state transitions ); and graphically rendering the graphic information of the automata execution status on the graphical view of the IT infrastructure, the graphic rendering including graphically indicating automata execution status of the paths for each of the configuration items of the IT infrastructure (see Figs. 1A-B, Fig. 3, Table 1, col. 13 ln 52-59, col. 15 ln 43-56, discloses KPI-based directed graph Workflow including, transitions states of configured nodes and measurements of node instance performance of the distributed finite state automata).
Debnath/Potts are analogous arts as they are each from the same field of endeavor of database systems.


Regarding claim 13, Debnath teaches a product comprising: program instructions on a computer-readable storage medium, where execution of the program instructions using a computer causes the computer to perform a method for generating a graphical view of automata execution by an automatonic information technology (IT) management tool configured to monitor an IT infrastructure, the tool including a configuration items (CI) database containing configuration items that represent elements of the IT infrastructure, the tool including an execution log database configured to store automata execution status resulting from automatonic monitoring of the configuration items by the tool, the method comprising: collecting CI information values from the CI database (see para [0007], para [0019], discloses LogLens collecting streaming log analytics (CI information values) from continuous logs from multiple sources); projecting the collected CI values into a template of a graphical view of each of the configuration items of the IT infrastructure generated by the tool (see Fig. 2, para [0020], para [0026-0028], discloses log-pattern extraction, generating models (template) and updating models during real-time processing of data in instant streaming analytics); collecting state information values of the automata execution status from the execution log database (see Fig. 9,  para [0093-0095], discloses  collecting state information values in identified open state transactions in event log sequence of anomalies stored in anomaly database).
Debnath does not explicitly teach converting the state information values of the automata execution status into graphic rendering information, the graphic rendering information including paths connecting each of the configuration items of the IT infrastructure; and graphically rendering the graphic information of the automata execution status on the graphical view of the IT infrastructure, the graphic rendering including graphically indicating automata execution status of the paths for each of the configuration items of the IT infrastructure.
Potts teaches converting the state information values of the automata execution status into graphic rendering information, the graphic rendering information including paths connecting each of the configuration items of the IT infrastructure (see Figs. 1A-B, col. 7 ln 60-66, col. 13 ln 52-59, discloses converting KPI-based metrics into a directed graph in which finite state automata states are nodes and graph nodes define aspects of respective node performance metrics including monitoring and implementing state transitions ); and graphically rendering the graphic information of the automata execution status on the graphical view of the IT infrastructure, the graphic rendering including graphically indicating automata execution status of the paths for each of the configuration items of the IT infrastructure (see Figs. 1A-B, Fig. 3, Table 1, col. 13 ln 52-59, col. 15 ln 43-56, discloses KPI-based directed graph Workflow including, transitions states of configured nodes and measurements of node instance performance of the distributed finite state automata).

Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Debnath to include paths connecting configuration items from disclosure of Potts. The motivation to combine these arts is disclosed by Potts as “this improvement is accomplished by converting and combining the functions of the disparate systems as finite state automata and recharacterizing their control and management operations as states and state transitions of a distributed finite state automata” (col. 6 ln 56-60) and including paths connecting configuration items is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 8, and 14, Debnath/Potts teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath does not explicitly teach wherein the configuration items include endpoints and the method further comprising identifying endpoints involved in an automata execution and wherein the graphic rendering includes graphically indicating a failure at an endpoint.
Potts teaches wherein the configuration items include endpoints and the method further comprising identifying endpoints involved in an automata execution and wherein the graphic rendering includes graphically indicating a failure at an endpoint (see Figs. 1A-B, col. 7 ln 12-21, discloses identifying failure transitions in finite state automata as shown in Fig. 1B).

Regarding claims 3, 9, and 15, Debnath/Potts teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath does not explicitly teach wherein the graphic rendering includes graphically indicating a failure in a path that includes the failed endpoint.
Potts wherein the graphic rendering includes graphically indicating a failure in a path that includes the failed endpoint (see Figs. 1A-B, col. 7 ln 12-22, discloses finite state automata collection and monitoring systems including failure transitions).

Regarding claims 4, 10, and 16, Debnath/Potts teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath does not explicitly teach wherein collecting state information values includes updating the state information values in response to updates to the automata execution status in the execution log database and wherein converting the state information values includes generating updated graphic information based on the updated the state information values.
Potts teaches wherein collecting state information values includes updating the state information values in response to updates to the automata execution status in the execution log database and wherein converting the state information values includes generating updated graphic information based on the updated the state information values (see Fig. 6, col. 21 ln 25-33, discloses updating current node instance and distributed finite state automata instance KPI metrics  and workflow, recognizing faulty nodes based on collected data).

Regarding claims 5, 11, and 17, Debnath/Potts teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath does not explicitly teach displaying the graphic information includes updating the graphical view of the IT infrastructure based on the updated graphic information.
Potts teaches wherein displaying the graphic information includes updating the graphical view of the IT infrastructure based on the updated graphic information (see Fig. 1B, Fig. 6, col. 21 ln 29-40,  discloses generating reports with updated metrics identifying faulty nodes).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al. (US 2018/0129579) (hereinafter Debnath) in view of Potts, and in further view of Zhou et al. (US 2018/0307740) (hereinafter Zhou).
Regarding claims 6 and 12, Debnath/Potts teaches a method of claim 1 and system of claim 7.
Debnath/Potts does not explicitly teach wherein the method is performed in a cloud environment.
Zhou teaches wherein the method is performed in a cloud environment (see para [0027-0028], discloses cloud environment).
Debnath/Potts/Zhou are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Debnath/Potts to utilize a cloud environment from disclosure of Zhou. The motivation to combine these arts is disclosed .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al. (US 2018/0129579) (hereinafter Debnath) in view of Potts, and in further view of Agrawal et al. (US 2014/0365989) (hereinafter Agrawal).
Regarding claims 18, 19, and 20, Debnath/Potts teaches a method of claim 1, system of claim 7, and product of claim 13.
Debnath/Potts does not explicitly teach dynamically adapting a level of detail of the graphic information of the automata execution status based on a type of user.
Agrawal teaches dynamically adapting a level of detail of the graphic information of the automata execution status based on a type of user (see Fig. 1, para [0008], para [0017], discloses dynamic data modeling capabilities in automated configuration for hierarchy levels based on type of user role and privileges of user).
Debnath/Potts/Agrawal are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Debnath/Potts to include types of user for dynamic graphic information from disclosure of Agrawal. The motivation to combine these arts is disclosed by Agrawal as “workflow system having capability to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159